Exhibit AMENDED AND RESTATED BYLAWS OF WPCS INTERNATIONAL INCORPORATED (As Amended on February 22, 2010) ARTICLE I OFFICES Section 1.01. Registered Office. The registered office of WPCS International Incorporated (the "Corporation") in the State of Delaware shall be at 1209 Orange Street, Wilmington, Delaware, and the name of the registered agent at that address shall be the Corporation Trust Company. Section 1.02. Principal Office. The principal office for the transaction of the business of the Corporation shall be at One East Uwchlan Avenue, Suite 301, Exton, Pennsylvania.
